Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered August 31, 1993, convicting him of criminal sale of a controlled substance in the first degree (two counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention, pursuant to People v Ryan (82 NY2d 497), that the People failed to prove that he knew the weight of the drugs upon which his convictions of criminal sale of a controlled substance in the first degree are based (see, People v Gray, 86 NY2d 10; People v Hill, 85 NY2d 256; People v Oakman, 215 AD2d 596). We decline to reach this issue in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.